Citation Nr: 1426763	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-11 348A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to education benefits under the Montgomery G.I. Bill - Active Duty, Chapter 30, Title 38, United States Code. 

2.  Entitlement to education benefits under the Montgomery GI Bill - Selected Reserve, Chapter 1606, Title 10, United States Code.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1970, with additional service in the Navy Reserve.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Newark, New Jersey RO otherwise has jurisdiction of the matters and the case came to the Board from that RO.

When this appeal was previously before the Board in June 2011, the Board remanded the issues for additional development.  The case has been returned to the Board for further appellate action.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is associated with the record.

The Board notes that the record before the Board consists of electronic records in Virtual VA and Veterans Benefits Management System (VBMS).



FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).  

In the present case, the Veteran indicated at the April 2014 Board hearing that he wished to withdraw his appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


						(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


